Exhibit 10.3
EXECUTION COPY
Pegasus Partners IV, L.P.
505 Park Avenue
New York, New York 10022
July 25, 2008
Lighting Science Group Corporation
2100 McKinney Avenue
Suite 1515
Dallas, Texas 75201
Ladies and Gentlemen:
     Lighting Science Group Corporation (the “Company”) has advised Pegasus
Partners IV, L.P. (together with its affiliates, the “Lender”), that it will
enter into a demand loan with Bank of Montreal on the date hereof for an
aggregate principal amount of up to $20,000,000 (the “Demand Loan”). The Company
has further advised the Lender that, in connection therewith, in the event that
the Demand Loan is called prior to maturity, the Company will obtain a bridge
loan (the “Bridge Loan”) in an aggregate principal amount equal to the aggregate
principal amount outstanding under the Demand Loan at the time it is called plus
$2,000,000, on the terms and conditions set forth in this letter agreement
(together with all exhibits and attachments hereto, the “Letter Agreement”);
provided that, the aggregate principal amount of the Bridge Loan advanced by the
Lender shall not exceed $20,000,000.
     In connection with the foregoing, subject to the occurrence or satisfaction
of all the conditions set forth herein (the date such conditions have occurred
or been satisfied, the “Closing Date”), the Lender and Company agree that they
will enter into the following transactions (collectively, the “Transactions”):
(i) the Lender will extend the Bridge Loan pursuant to, and the Company will
accept the Bridge Loan and execute a promissory note for the benefit of the
Lender in the form attached hereto as Exhibit A (the “Note”); and (ii) the
Company will issue warrants to the Lender in the form attached hereto as
Exhibit B (the “Warrants”) for the number of shares of Common Stock (as defined
in the Warrants) of the Company equal to 33% of the quotient of the aggregate
principal amount of the Bridge Loan extended on the Closing Date, divided by
$7.00.
     The obligations of the Company and the Lender to enter into the
Transactions are subject to: (i) the Demand Loan having been called prior to
maturity and the Borrower not having obtained alternative financing the proceeds
of which are used to repay the Demand Loan; (ii) with respect to the Lender
only, guaranties of the Bridge Loan by all direct and indirect domestic
subsidiaries of the Company (the “Guarantors”) having been executed and being in
full force; (iii) with respect to the Lender only, the Lender having a valid and
perfected security in substantially all the assets of the Company and Guarantors
(collectively, the “Collateral”) (including but not limited to: (a) a perfected
first-priority pledge of all of the capital stock of all subsidiaries of the
Company, and (b) perfected first-priority security interests in, and mortgages
on, substantially all tangible and intangible assets of Borrower and each
Guarantor (including,

1



--------------------------------------------------------------------------------



 



but not limited to, cash, deposit accounts (including for the limitation of
doubt through control agreements), securities accounts (including for the
limitation of doubt through control agreements), accounts receivable, inventory,
equipment, general intangibles, investment property, intercompany notes,
intellectual property, material fee-owned real property and proceeds of the
foregoing); provided that, the pledge of stock of any foreign subsidiary of the
Company that secures the obligations of the Company shall be limited to first
tier foreign subsidiaries, and with respect thereto, to 100% of non-voting stock
(if any) and 65% of the voting stock of such foreign subsidiary; (iv) with
respect to the Lender only, the receipt of all fees and expenses owed to the
Lender; and (v) with respect to the Lender only, receipt of reasonably
satisfactory opinions, certificates and corporate documents customary for
transactions of this type.
     As consideration for the Lender’s commitment and agreements under this
Letter Agreement with respect to the Transactions, the Company agrees to pay to
the Lender, on the Closing Date, the fees set forth in the fee letter dated the
date hereof and delivered herewith with respect to the Transactions (the “Fee
Letter”).
     The Company agrees (a) to indemnify and hold harmless the Lender and its
affiliates, officers, directors, employees, agents, controlling persons,
members, advisors, representatives, partners and successors and assigns of each
of the foregoing (each an “Indemnified Person”) from and against any and all
losses, claims, damages, liabilities and expenses, joint or several, to which
any such Indemnified Person may become subject arising out of or in connection
with this Letter Agreement, Fee Letter or the Transactions or any claim,
litigation, investigation or proceeding relating to any of the foregoing,
regardless of whether any such Indemnified Person is a party thereto, and to
reimburse each such Indemnified Person upon demand for any reasonable documented
out-of-pocket legal or other expenses incurred in connection with investigating
or defending any of the foregoing; provided that the foregoing indemnity will
not, as to any Indemnified Person, apply to losses, claims, damages, liabilities
or related expenses to the extent they are found in a judgment of a court of
competent jurisdiction to have resulted from the willful misconduct, bad faith
or gross negligence of such Indemnified Person or any of its affiliates or any
of the officers, directors, employees, agents, controlling persons or members of
any of the foregoing; and (b) to reimburse the Lender from time to time for all
reasonable documented out-of-pocket expenses (including but not limited to
expenses of our due diligence investigation, fees and expenses of any
consultants hired, travel expenses and fees, disbursements and other charges of
counsel), in each case incurred in connection with the Transactions and the
preparation of this Letter Agreement and Fee Letter and any security
arrangements in connection therewith. Notwithstanding any other provision of
this Letter Agreement, no Indemnified Person shall be liable for any indirect,
special, punitive or consequential damages in connection with its activities
related to the Transactions. The provisions of this paragraph shall survive
notwithstanding the execution of the Note and making of the Bridge Loan.
     This Letter Agreement shall not be assignable by you (and any attempted
assignment without such consent shall be null and void), is intended to be
solely for the benefit of the parties hereto (and Indemnified Persons), and is
not intended to confer any benefits upon, or create any rights in favor of, any
person other than the parties hereto (and Indemnified Persons). The

2



--------------------------------------------------------------------------------



 



Lender may assign its commitment, obligations and interests hereunder to one or
more prospective lenders. This Letter Agreement may not be amended or any
provision hereof waived or modified except by an instrument in writing signed by
each of us and you. This Letter Agreement may be executed in any number of
counterparts, each of which shall be an original and all of which, when taken
together, shall constitute one agreement. Delivery of an executed signature page
of this Letter Agreement by facsimile transmission (or other electronic means)
shall be effective as delivery of a manually executed counterpart hereof. This
Letter Agreement is the only agreement that has been entered into among the
parties hereto with respect to the Transactions and set forth the entire
understanding of the parties hereto with respect thereto. THIS LETTER AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK.
          EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF
ANY PARTY RELATED TO OR ARISING OUT OF THE TRANSACTIONS, THIS LETTER AGREEMENT,
FEE LETTER OR THE PERFORMANCE OF SERVICES HEREUNDER OR THEREUNDER.
     Each of the parties hereto hereby irrevocably and unconditionally
(a) submits, for itself and its property, to the exclusive jurisdiction of any
New York State court or Federal court of the United States of America sitting in
New York City, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to the Transactions or the other
transactions contemplated hereby, this Letter Agreement, Fee Letter or the
performance of services hereunder, or for recognition or enforcement of any
judgment, and agrees that all claims in respect of any such action or proceeding
may be heard and determined only in such New York State or, to the extent
permitted by law, in such Federal court, (b) waives, to the fullest extent it
may legally and effectively do so, any objection which it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Letter Agreement, Fee Letter or the transactions contemplated
hereby in any New York State or in any such Federal court and (c) waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
     This Letter Agreement is delivered to the Company on the understanding that
neither this Letter Agreement and Fee Letter nor any of their terms or substance
shall be disclosed, directly or indirectly, by the Company to any other person
except as required by applicable law or compulsory legal process (in which case
the Company agrees to inform the Lender promptly thereof to the extent permitted
by applicable law and legal process) or regulatory review or if the Lender
consents to such proposed disclosure.
     If the foregoing correctly sets forth the agreement among the Company and
Lender, please indicate your acceptance of the terms of this Letter Agreement by
returning to us executed counterparts hereof not later than 5:00 p.m., New York
City time, on July 25, 2008. The Lender’s commitment hereunder and agreements
contained herein will expire at such time in the event that the Lender has not
received such executed counterparts in accordance with the immediately preceding
sentence. In the event that the Closing Date does not occur on or before

3



--------------------------------------------------------------------------------



 



the maturity date of the Demand Loan, then this Letter Agreement and the
commitment and undertakings of the Lender hereunder shall automatically
terminate unless the Lender shall, in its sole discretion, agree to an
extension.

4



--------------------------------------------------------------------------------



 



     Please confirm that the foregoing is in accordance with your understanding
by signing and returning to us the enclosed copy of this letter, which shall
become a binding agreement upon our receipt.

              Very truly yours,
 
            PEGASUS PARTNERS IV., L.P.
 
       
 
  By:   Pegasus Investors IV, L.P., its
 
      general partner
 
       
 
  By:   Pegasus Investors IV GP, L.L.C., its
 
      general partner

         
 
  By:   /s/ Richard Weinberg
 
       
 
      Name: Richard Weinberg
 
      Title: Vice President

Bridge Commitment Letter Signature Page

 



--------------------------------------------------------------------------------



 



Accepted and agreed:
LIGHTING SCIENCE GROUP CORPORATION

         
By:
  /s/ Stephen Hamilton    
Name:
 
 
   
Title:
       

Bridge Commitment Letter Signature Page

 



--------------------------------------------------------------------------------



 



Exhibit A
Form of Promissory Note
Bridge Commitment Letter Signature Page

 



--------------------------------------------------------------------------------



 



Exhibit B
Form of Warrants
Bridge Commitment Letter Signature Page

 